 In the Matter of THE NEW HAVEN CLOCK COMPANYandUNITED CLOCKWORKERS UNION LOCAL 459, UPN & TWIU, C. I. O.Case No. R-2870.-Decided August 20, 1941Jurisdiction:watch and clock manufacturing industry.Investigation and Certification of Representatives:existence of question : Com-pany refused to accord union recognition until certified by the Board ; electionnecessary.UnitAppropriatefor CollectiveBargaining:production and maintenance em-ployees, but excluding officers, executives, supervisors, foremen, assistant fore-men, bench foremen, timekeepers, office employees, salaried employees, clericalhelp, industrial engineers, draftsmen, designers, laboratory technicians, plan-ning-department employees, sales employees, watchmen, guards, time-studyemployees, matrons, and full-time stock clerks.Mr. Philip H. English, Mr. Frederick A. Neuman,andMr. AlbertH. Ham,of New Haven, Conn., for the Company.Mr. Caesar Guazzo,of New Haven, Conn., for the Union.Mr. Daniel J. Harrington,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn August 12, 1941, United Clock Workers Union Local 459, UPN& TWIU, C. I. 0., herein called the Union, filed with the RegionalDirector for the Second Region (New York City) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of The New Haven Clock Company, NewHaven, Connecticut and Guilford, Connecticut, herein called the Com-pany, and requesting an investigation and certification of representa-tives pursuant to Section 9 (c) of the National Labor Relations Act,49 Stat. 449, herein called the Act.On August 12, 1941, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.On August 12, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and the34 N. L. R. B., No. 78.601 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion.'Pursuant to the notice a hearing was held on August 12,1941, at New York City, before Alan F. Perl, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Company and theUnion were represented at and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce.evidence bearing upon the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe New Haven Clock Company, having its main office at NewHaven, Connecticut, and having plants located at New Haven andGuilford, Connecticut, is engaged in the manufacture,sale, and dis-tribution of watches, clocks, and related products.During 1940 theCompany purchased raw materialsin excessof $100,000, consisting ofsteel,brass, glass,wood, and other materials, approximately 25 percent of which were shipped 'to its plants from sources outside theState of Connecticut.During the same year the Company manu-factured, sold, and distributed more than $100,000 worth of finishedproducts, approximately 90 per cent of which were shipped to desti-nations outside the State of Connecticut.The Company admits thatits business affects commercewithin themeaningof the Act.H. THE ORGANIZATION INVOLVEDUnited Clock Workers Union Local 459, UPN & TWIU, C. I. 0.,isa labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership production and maintenanceemployees of ,the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to bargain collectively with the Union untilithas been certified by the Board.A statement of the RegionalDirector, introduced in evidence at the hearing, shows that the Unionrepresents a substantial number of employees in the unit alleged tobe appropriate.2 '1By consent of the parties the hearing was held on the same day that the petition wasfiled and any notice of hearing other than that actually afforded was walked.2The Regional Director's statement shows that the Union submitted 1,184 cards to herdated between May and July 1941 and authorizing the Union to represent the signers THE NEW HAVEN CLOCK COMPANY603We find thata question has ,arisen concerning the representationof employeesof the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITAt the hearing the parties agreed and we find that all productionand maintenanceemployees at the New Haven and Guilford plantsof the Company, excluding officers, executives, supervisors, foremen,assistant foremen, bench foremen, timekeepers, office employees, sal-ariedemployees, clerical help, industrial engineers, draftsmen, de-signers,laboratory technicians, planning-department employees, salesemployees,watchmen, guards, time-study engineers, matrons, andfull-time stock clerks,, constitute a unit appropriate for the purposesof collective bargaining.We further find that said unit will insureto employees of the Company the full benefit of their right to self-organizationand to collective bargaining and otherwise effectuatethe policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by anelection by secret ballot.We shall direct that those eligible to votein the election shall be the employees in the appropriate unit whowere employed by the Company during the pay-roll period immedi-ately preceding the date of the Direction of Election herein, subjectto such limitations and additions as are set forth in the Direction.-Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentationof employees of The New Haven Clock Company, NewHaven, Connecticut, and Guilford, Connecticut, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.thereof as collectivebargainingrepresentative, that the signatureson allthe cards ap-peared genuine, and that thenames on 966of the cards appeared on the Company's payroll of July7, 1941,containing 1,452 names in theallegedappropriate unit. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.All production and maintenance employees of the Company atitsNew Haven and Guilford plants, excluding officers, executives,supervisors, foremen, assistant foremen, bench foremen, timekeepers,office employees, salaried employees, clerical help, industrial engi-neers, draftsmen, designers, laboratory technicians, planning-depart-ment employees, sales employees, watchmen, guards, time-studyemployees, matrons, and full-time stock clerks, constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDn cTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith The New Haven Clock Company, New Haven, Connecticut, andGuilford, Connecticut, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Second Region, acting in this matter as agent forthe National Labor Relations Board and subject to Article III, Sec-tion 9, of said Rules and Regulations, among all production andmaintenance employees at the New Haven and Guilford, Connecticut,plants of The New Haven Clock Company, who were employed bythe Company during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsuch pay-roll period because they were ill, or on vacation, or in theactive military service or training of the United States, or tempo-rarily laid off, but excluding officers, executives, supervisors, foremen,assistant foremen, bench foremen, timekeepers, office employees, sal-aried employees, clerical help, industrial engineers, draftsmen, de-signers, laboratory technicians, planning-department employees, salesemployees, watchmen, guards, time-study employees, matrons, andfull-time stock clerks, and those who have since quit or been dis-charged for cause, to determine whether or not they desire to be repre-sented by United Clock Workers Union Local 459, UPN & TWIU,C. 1. 0., for the purposes of collective bargaining.MR. EDWIN S. SMITH took no part in the consideration of the aboveDecision and Direction of Election.